DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       MICHAEL KEVIN WOODS,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D18-3778

                            [March 25, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence M. Mirman, Judge; L.T. Case No.
432017CF001085A.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

WALSH, LISA S., Associate Judge.

   Michael Kevin Woods (“Defendant”) appeals his five-year prison
sentence imposed following his no contest plea to theft and burglary
charges. Defendant argues on appeal that the State presented insufficient
proof of a prior conviction at his sentencing hearing. We hold that merely
objecting to the sufficiency of proof of a prior offense on a scoresheet,
rather than disputing its accuracy or truth, does not obligate the State to
introduce corroborating evidence of the conviction. Moreover, although
not required to do so, the State introduced competent evidence of a
certified conviction corroborating the prior offense. Therefore, we affirm
the trial court’s sentence.

                               Background

   At sentencing, the trial court reviewed a pre-sentence investigation
report, Defendant’s sentencing memorandum, and the sentencing
scoresheet. Defendant’s sentencing scoresheet listed a prior offense for
burglary. The pre-sentence investigation report listed a 1984 prior
conviction for burglary and larceny for Michael Woods in “Homdel, New
Jersey, Monmouth County.” The State also admitted a certified prior
conviction for burglary in Monmouth County, New Jersey. Defendant
objected to the competency and sufficiency of proof of the prior offense but
did not contest its truth. Nor did the defense present any evidence refuting
the New Jersey conviction. The State pointed out that Defendant’s own
sentencing memorandum mentioned that he was from New Jersey.
Defendant was sentenced to five years in prison, prompting this appeal.

    On appeal, Defendant argues that his sentencing scoresheet incorrectly
added prior offense points for a 1984 burglary conviction in Monmouth
County, New Jersey. He maintains that, had the scoresheet omitted this
offense, his sentencing score would have permitted a range between any
nonstate prison sanction up to a five-year prison term. Including the
contested prior offense, however, resulted in a mandatory prison term.

                                 Analysis

   We review de novo alleged errors contesting the accuracy of a
sentencing scoresheet. Moore v. State, 268 So. 3d 792, 794 (Fla. 4th DCA
2019).

   Defendant argues that the State produced insufficient proof
corroborating the prior New Jersey burglary offense. However, at his
sentencing hearing, he merely objected that the State’s proof of identity
was inadequate, not that the prior offense was untrue. “[W]here the
objection to prior convictions on a rap sheet is predicated solely on
hearsay, with no dispute as to their truth, the state need not produce
corroborating evidence.” Jennings v. State, 595 So. 2d 251, 252 (Fla. 1st
DCA 1992); see also Rodriguez v. State, 650 So. 2d 1111, 1112 (Fla. 2d
DCA 1995) (stating that an objection to prior record predicated solely on
hearsay does not require corroboration by the State); Telfort v. State, 616
So. 2d 1222, 1223 (Fla. 3d DCA 1993) (same); Banks v. State, 610 So. 2d
514, 517 (Fla. 1st DCA 1992) (same).

   However, if a defendant contests the truth of the prior conviction, then
the State is required to corroborate the offense by competent evidence. See
Harp v. State, 715 So. 2d 377, 378 (Fla. 1st DCA 1998) (“[W]hen a
defendant denies under oath that he is the person named in certified
copies of judgments of conviction, the State has the burden of proving, by
other corroborating evidence, that those records refer to the defendant
before the Court.”); Lyons v. State, 823 So. 2d 250, 251 (Fla. 4th DCA
2002) (holding that the State has the burden of producing competent
evidence of a disputed conviction).

                                     2
    Here, though not required to do so, the State introduced the 1984
certified conviction of the prior offense from Monmouth County Superior
Court. “Proper competent corroborating evidence includes certified copies
of the convictions and ‘original court records.’” Taulbee v. State, 277 So.
3d 1133, 1135 (Fla. 1st DCA 2019) (quoting Hughes v. State, 139 So. 3d
477, 478 (Fla. 2d DCA 2014)). Thus, even if required to corroborate the
prior offense, the State offered sufficient proof.

   Moreover, the pre-sentence investigation report reflected that
Defendant was arrested on the contested offense by “Homdel PD” in
Monmouth County and attended “Homedale” high school a few years
before the offense was committed. His own sentencing memorandum
stated that he attended his last two years of high school at “Hometown”
New Jersey. “Hometown,” “Homdel” and “Homedale” do not exist, but
Holmdel lies in Monmouth County, New Jersey. As Defendant offered
nothing to rebut the State’s evidence and did not contest the truth of his
prior conviction, we find no error.

   Defendant also challenges on hearsay grounds the trial court’s reliance
upon the contents of an NCIC report that was never introduced in
evidence. Because the State introduced a certified copy of the prior
conviction, the trial court’s reference to hearsay contained within an NCIC
report is harmless.

   Affirmed.

WARNER and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3